ON PETITION FOR REHEARING
January 31, 1933.                     18 P.2d 448.
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 341
 OPINION
Appellants have filed a petition for a rehearing, in which they contend that we reached the wrong conclusion on the question of damages, and now urge for the first time other points.
1. In the petition for a rehearing they state:
"On page 14 of appellant's opening brief appears the following:
"`An examination of the Assignments of Error will reveal that the case resolves itself into the following issue:
"`I. Did plaintiff allege and prove such actual damages because of his expulsion from the Union as to entitle him to a judgment for Four Thousand Dollars ($4,000.00)?'
"While it is true that this was the main issue presented to the Court, there were certain elements making up this issue, one of which was the following:
"Was the plaintiff's expulsion from the Union the direct and proximate result of the acts of the sixteen individual defendants?
"We did not devote much attention to this fact either in our opening brief, reply brief or upon the oral argument, particularly because of the Court's ruling in the former case."
We think this is a conclusive admission that we correctly stated in the former opinion that the only question involved was one of damages.
We have further considered that question and are of the opinion that our former conclusion must stand.
2. We have repeatedly held that a point urged for the first time on petition for rehearing will not be considered. Nelson v. Smith, 42 Nev. 302, 176 P. 261, *Page 342
178 P. 625; In Re Forney's Estate, 43 Nev. 227, 184 P. 206, 186 P. 678, 24 A.L.R. 553; In Re Pedroli's Estate, 47 Nev. 313,221 P. 241, 224 P. 807, 31 A.L.R. 841; In Re Howard's Estate, 48 Nev. 106,232 P. 783; Carroll v. Carroll, 51 Nev. 188, 272 P. 3; Blankenship v. Blankenship, 52 Nev. 48, 280 P. 97, 63 A.L.R. 1127.
The petition for rehearing is denied.